In levying State and county ad valorem taxes the statutes fix the millage levies and county tax assessors ascertain the descriptions of the lands upon which the taxes are levied.
In levying acreage or ad valorem taxes in the Everglades Drainage District for district taxation the statutes not only fix the rate of taxation but also describe the lands upon which the taxes are levied. This gives the owners of the lands in the district statutory notice of the levies made under the statute upon lands described in the statute.
The statutory provisions for advertising lands to be sold for non-payment of taxes, for tax sales, for issuing tax sale certificates and for redeeming lands sold for non-payment of Everglades Drainage District taxes by taking up *Page 768 
the tax sale certificates within two years from the date of the sales, are similar to the provisions for tax sales and redemptions for non-payment of State and county taxes. After the two-year period for redemption expires, the title to the lands becomes vested in the State or in the district, which title is evidenced by the tax sale certificates held by or for the State or the district. After the two-year period of redemption, lands sold for non-payment of State and county taxes are redeemed by taking up the outstanding tax sale certificates upon making payments as required by the statutes. After the expiration of the two-year redemption period, redemptions of lands from sales for Everglades Drainage District taxes, where the tax sale certificates are held by or for the district, are made by the payment of the amounts required by the statute and the issuance of a quit claim deed by the Trustees of the Internal Improvement Fund.
Where tax sale certificates for unpaid State and county taxes or Everglades Drainage District taxes are held by private parties, they may after the redemption period of two years from the date of the tax sale certificate has expired, acquire tax deeds to be issued by the clerk of the circuit court upon compliance with the terms of the statutes, including the publication and mailing of the notices as prescribed by the statute so that the owner or claimant of the land may have constructive if not actual notice of the application for a tax deed and have an opportunity to redeem the land at any time before a tax deed to the land is issued by the clerk of the circuit court.
Title to lands covered by State and county tax sale certificates held by the State vests in the State two years after the date of the tax sale certificates, but such lands are not sold by the State under existing laws except by the sale of the tax sale certificates upon which tax deeds may be *Page 769 
issued by the clerk of the circuit court upon compliance with the statutes, and the owner or claimant does not redeem before tax deed issues as stated above. The statute vests title to the lands in the State or in the district on the tax sale certificates; but title is not so vested in a private owner of a tax sale certificate. He gets title through a deed issued under the statutes.
Where tax sale certificates covering unpaid Everglades Drainage District taxes are held by the Trustees of the Internal Improvement Fund for the district, after two years from the date of such certificates "title to the lands shall immediately vest in the said Trustees, subject to redemption by the owner as hereinafter provided, without the issuing of any deed as provided in other cases, and the certificates held by the said Trustees, shall be evidence of the title of the said Trustees as to lands embraced in such certificates. After title shall have become vested in the Trustees as above the said Trustees may sell and convey the said lands by deed at the best price obtainable therefor, provided such price shall not be less than the amount of all drainage taxes upon the said lands which are due thereon pursuant to the provisions of this article, together with all interest, penalties and costs: Provided, that no such lands shall be sold by the said Trustees until four weeks' notice of the intention of the said Trustees to make such sale shall have been published once each week in a newspaper published in the county in which such lands lie, and if there be no newspaper published in such county then such notice shall be published as aforesaid in a newspaper published in Jacksonville, Florida. The Trustees may reject any and all bids offered for such lands: Provided, however, that the bona fide owner of the lands embraced in any such tax sale certificate, and who was such owner at the time of *Page 770 
such tax sale, or the bona fide successor in title to such owner, shall at any time prior to the day of the sale of such lands, have the right to redeem the same by paying the amount expressed in the face of such tax sale certificate together with interest thereon at the rate of two per cent. per month for the first year and eight per cent. per annum thereafter and paying the annual taxes for each subsequent year together with interest thereon at the rate of eight per cent. per annum." Section 1546 (1175), Compiled General Laws, 1927.
The rights given the owner of lands to redeem at any time prior to the day of the sale of the lands which as required by the statute have been advertised for sale by the Trustees, does not include a right to any other notice than the notice of the intended sale by the Trustees.
The statute above quoted authorizing the Trustees to sell lands that have been bid off for the Trustees at a tax sale for non-payment of district taxes, the title to which has become vested in the Trustees after the two-year redemption period has expired, requires notice of such proposed sale to be published as provided by the statute. This notice being of intention of the Trustees to sell is not required to be similar to the statutory notice of intention of a prospective purchaser toapply for a tax deed to be issued upon tax sale certificates purchased by the applicant for the tax deed. In one case the notice is of an application by a private party for a tax deedto acquire title to the lands; in the other the notice is of a sale to be made by the Trustees for the district having title
to the lands. In the latter case the notice is to inform prospective purchasers of the land of the intended sale and to give former owners of the land an opportunity to redeem before the day of the advertised sale. When a sale is made as advertised the purchaser *Page 771 
receives a deed to the land executed by the Trustees as required by the statutes and the title conveyed is such as is stated in the statute.
The statute provides "no such deeds given by the Trustees shall be set aside or deemed ineffectual to convey title because of any defect of description of the premises in the * * * advertisement of sale or certificate of sale or tax deed or other document, notice or paper prescribed herein, provided the description given is sufficient to describe the premises with reasonable certainty * * * or because of any other matter or thing, whether hereinafter expressly enumerated or not, save and except that the premises sold were not liable to the tax or that the tax thereon had been paid at the date of sale."
The statutory requirement that "no such lands shall be sold * * * until four weeks' notice of the intention of the said Trustees to make such sale shall have been published once each week in a newspaper published in the county in which such lands lie," is a legally sufficient notice if the description of the lands is reasonably certain so as to give owners an opportunity to exercise their right to redeem before the lands are sold by the Trustees, the title having vested in the Trustees by virtue of the statute when the lands were not redeemed before the two-year period of redemption expired.
The statutory assessment and the advertisement for sale for non-payment of the taxes levied and assessed, constitute due process of law in giving notice of the levy of the tax; and the law afforded notice that if the taxes were not paid and the tax sale certificates were not redeemed within the time fixed by the statute, the title to the lands would by operation of law become vested in the Trustees for the district with a right in the Trustees to sell the lands after *Page 772 
four weeks published notice of an intended sale, subject to the right of the owner to redeem at any time before the day of the sale; and if in the published notice of such intended sale of the lands "the description given is sufficient to describe the premises with reasonable certainty," the notice is legally sufficient to afford the owner an opportunity to exercise the right to redeem given by the statute after the title had vested in the Trustees for the district, the owner having already lost his property rights in the lands by failing to pay taxes duly levied and by failing to redeem the lands after they were bid off for the Trustees at the sale for non-payment of the taxes.
But in this case the published notice of intended sale of lands by the Trustees does not describe the lands with reasonable certainty so as to advise the owner that his lands were included in the published notice of intended sales by the Trustees under the statute. The decree appealed from should be affirmed on this ground.
ELLIS, J., and BROWN, J., and JOHN U. BIRD, Circuit Judge, concur.